Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Intercepts 0.75 oz/ton over 25.9 feet (25.77 g/t over 7.90 m) at Madsen Deep << "Extends High Grade 8 Zone Mineralization 300 feet down Plunge" TSX - CRJ NYSE Amex - CGR >> SASKATOON, April 21 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) today reported new drill results from its 8 Zone underground drill program at the Madsen Project, Red Lake, Ontario. Drilling continues to intercept high grade gold mineralization down plunge of the 8 Zone as well as confirming the development of a sub-parallel Footwall target. The four holes completed to date suggest that the 8 Zone structure may be improving with depth as demonstrated by the two deepest intercepts to date returning 0.97 oz/ton over 8.17 feet and 0.75 oz/ton over 25.92 feet. << Hole ID From Au Length Au Length VG (m) (oz/ton) (ft) (g/t) (m) Noted MUG-08-01 883.00 3.71 2.46 127.12 0.75 X (FW Target) 971.80 0.12 4.70 4.03 1.42 MUG-09-02b 891.25 0.63 1.48 21.52 0.45 X MUG-09-03 915.40 0.97 8.17 33.39 2.49 X (incl) 1.70 4.10 58.18 1.25 X MUG-09-04 909.55 0.75 25.92 25.77 7.90 X (incl) 4.14 3.12 141.80 0.95 X >> Claude launched Phase 1 of the underground program, from the 10th level in December 2008, targeting the 8 Zone system with a planned program of 12,000 meters of drilling. The program is designed to test the plunge and strike extensions of the 8 Zone as well as conceptual targets along the 8 Zone shear system. The assays reported today confirm the high grade mineralization 300 feet down plunge of historic mine infrastructure and suggests the potential for the development of parallel lenses. The system remains open down-plunge and along strike. "Our continued success in intercepting high grade gold mineralization associated with abundant visible gold in Phase I of the underground program supports our belief in the potential of the 8 Zone system and the Madsen property," stated Brian Skanderbeg, Vice-President Exploration, Claude Resources Inc. The 8 Zone consists of visible gold-bearing quartz veins and silica-flooded, biotite-talc altered basalts proximal to a major ultramafic contact. In addition, current drilling of the footwall environment suggests the development of at least one sub-parallell structure hosting gold mineralization. This footwall structure has been intercepted by three drill holes (assays outstanding for MUG-09-02b and MUG-09-03) and is characterized by fine disseminated arsenopyrite and quartz-carbonate veining within chlorite-biotite-actinolite altered basalt. The 10,000 acre, Madsen project is 100% owned by Claude Resources Inc and encompasses four past-producing mines. This advanced exploration property contains extensive infrastructure including a 500 tonne per day mill with expansion capacity, a permitted tailings management facility and a five compartment 4,000 foot operating shaft. Total recorded historic production for the Madsen Mine is 2.4 million ounces at an average recovered grade of 0.283 oz/ton. A Madsen property location map, schematic cross section, 8 Zone longitudinal section showing current and historic drilling as well as core photographs are available on Claude's website www.clauderesources.com. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice-President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to Accurassay Laboratories in Thunder Bay, Ontario, an ISO approved facility.
